DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 26 does not include reference signs 50a, 50b, 50c or reference sign 12.  It appears Fig. 26 shows foam layer 17, but does not show exterior film 12 as mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the phrase “a transparent image.”  The instant Specification does not disclose “a transparent image.”  The instant Specification discloses a transparent film (p. 3, lines 1-3) and this is how the claim was interpreted for examination purposes.
Claim 17 recites “a thermoformed retaining member” in line 2.  There is no thermoformed retaining member configured to retain the laminate material on the golf club or another listed article as recited in claim 17 being disclosed in the Specification.  The Specification discloses caps providing protection and identification for the golf grip.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high resolution” in claims 1-19 is a relative term which renders the claim indefinite. The term “high resolution” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The recitation “a tactile aspect” in claim 1 is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “a tactile property.”
The recitation “enhancing surface grip and durability” in claim 1 is not definite.
Claim 5 recites the limitation “said grip surface” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “tool, firearm” in line 3.  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “a tool, a firearm.”
Claim 9 recites “a polymer in a range of 20 Shore A to 90 Shore A.”  That recitation is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “a polymer having a hardness in a range of 20 Shore A to 90 Shore A.”
Claim 10 recites “said exterior polymeric film layer includes a range from 0.001 inches to 0.125 inches.”  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “said exterior polymeric film layer has a thickness in the range of from 0.001 inches to 0.125 inches.”
Claim 11 recites “wherein a range of peak to valley.”  The claim is indefinite.
Claim 13 recites “promoting bonding between the between said exterior film layer and said ink graphic fabric layer.”  That recitation is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “promoting bonding between said exterior polymeric film layer and said ink graphic layer.”
Claim 13 recites the limitation “said exterior film layer” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes the claim was considered for examination purposes as reciting “said exterior polymeric film layer.”
Claim 14 recites “which further is further characterized to include said ink graphic fabric layer…”  That recitation is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “which further includes said ink graphic fabric layer…”
Claim 15 recites the limitation “said high resolution elastomeric exterior laminate” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 16 recites the limitation “said high resolution elastomeric exterior laminate” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 17 recites the limitation “said laminate” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-12, 14, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobe et al. (US 2012/0027990 A1) (“Kobe”), in view of Nam et al. (US 2008/0102974 A1) (“Nam”).
With respect to claim 1, Kobe discloses an exterior laminate material comprising an exterior polymeric film layer – element 21 – having an elastic characteristic – it is formed of an elastomeric material (abstr., 0026-0029), wherein the polymeric film imparts a tactile property to the laminate (0041, 0042).  With respect to the recitation “enhancing surface grip and durability” that recitation has been interpreted as a recitation of intended use.  Since Kobe discloses that the polymeric film comprises protrusions that are suitable for gripping purposes (0041) and has a Shore hardness of less than about 90 A, it would be obvious to a person of ordinary skill in the art that the polymeric film is capable to perform as intended.
Kobe is silent with respect to an ink graphic fabric layer as recited in the claim.  
Nam discloses a high resolution elastomeric material (abstr., 0028, 0030), comprising an ink graphic fabric layer (0029) and an exterior polymeric film layer surrounding the ink graphic fabric layer (0029, 0030, Figs. 1 and 2), the ink graphic fabric layer providing the grip of golf club with a display of information (0024).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the laminate material of Kobe an ink graphic fabric layer bonded to the polymeric film layer to provide the material of Kobe with a display of information, the polymeric film layer having a bonding ability, as the material of Kobe is used as a gripping wrap for a golf club (0027, 0028, 0045, Fig. 8).  Regarding the recitation “to…retain an elastic characteristic with a transparent image”, that recitation was interpreted as “to retain an image below a transparent film” as discussed above with respect to 112(a) rejections.  Nam discloses the polymeric film layer being transparent to display the information of the ink graphic fabric layer (0030), and thus it would have been obvious to one of ordinary skill in the art to form the polymeric film layer of Kobe as a transparent film layer to provide for visibility of the ink graphic layer in the laminate material of Kobe and Nam.  Since the polymeric film is formed of a thermoplastic elastomer (Kobe, 0029) and the ink graphic fabric layer has an elastic property (Nam, 0029), it would have been obvious to one of ordinary skill in the art that the polymeric film layer of Kobe would retain an elastic characteristic with the transparent polymeric film layer.  Since Nam’s material has a high resolution (0030, Figs. 1 and 2), it would have been obvious to one of ordinary skill in the art that the material of Kobe and Nam would be a high resolution laminate material.
Regarding claim 2, Kobe and Nam teach the material of claim 1.  Kobe discloses the exterior polymeric film layer comprises a thermoplastic elastomer (0028, 0047).
As to claim 3, Kobe and Nam teach the material of claim 1.  Kobe discloses the exterior polymeric film is hydrophobic – the polymeric film comprises stems 44 which have hydrophobic properties (0026, 0032, Fig. 1).
With respect to claim 4, Kobe and Nam teach the material of claim 1.  Kobe discloses the material is integrated into an exterior surface of a product (0045, Fig. 8).
Regarding claim 5, Kobe and Nam teach the material of claim 4.  Kobe discloses the material being integrated into an exterior surface of a golf club.
As to claim 7, Kobe and Nam teach the material of claim 1.  The recitation “integrated into an article of clothing” has been interpreted as a recitation of intended use of the laminate material.  Since the references disclose all of the elements of the material, it would be expected that the material according to the references is capable to perform as intended.
With respect to claim 8, Kobe and Nam teach the material of claim 1.  Kobe discloses a material used as a gripping wrap (0027), thus it is the Examiner’s position that the limitation “a stand alone wrap” is satisfied.
Regarding claim 9, Kobe and Nam teach the material of claim 1.  Kobe discloses a polymeric film layer including a polymer having a hardness in the range of less than about 90 Shore A (0042).  The range of Shore hardness overlaps the range recited in claim 9; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
As to claim 10, Kobe and Nam teach the material of claim 1.  Kobe discloses the exterior polymeric film layer has a thickness of from 0.002 inches to 0.015 inches (0028).  The range of thickness overlaps the range recited in claim 10; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 11, Kobe and Nam teach the material of claim 1.  Kobe discloses the exterior polymeric film layer includes a surface texture formed thereon, wherein the surface texture has peaks and valleys (0026, 0043, Fig. 1).
Regarding claim 12, Kobe and Nam teach the material of claim 12.  The claim defines the product by how the product is made, thus, claim 12 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 12; the references teach the structure.
As to claim 14, Kobe and Nam teach the material of claim 1.  Kobe discloses an embodiment of the laminate material including another exterior layer made of a polymeric film – element 21’ – which can be formed according to other embodiments of Kobe (0031, Fig. 1A), thus, including the structure such as disclosed in Fig. 1.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the material of Kobe and Nam as discussed above with respect to claim 1, and including another exterior layer as disclosed in par. [0031] of Kobe, the ink graphic fabric layer would be sandwiched between the exterior polymeric film layer and the other exterior layer made of a polymeric film.
With respect to claim 18, Kobe and Nam teach the material of claim 1.  Kobe discloses the material including a foam layer (0009).  It would be obvious to a person of ordinary skill in the art that the foam layer implies a polyfoam layer.
Regarding claim 19, Kobe and Nam teach the material of claim 1.  The claim defines the product by how the product is made, thus, claim 19 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 19.  The references teach the structure.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobe, in view of Nam, and further in view of Chen (US 2005/0261078 A1).
With respect to claim 6, Kobe and Nam teach the material of claim 1, wherein the material of the ink graphic fabric layer is a stretching material (Nam, 0029), thus it would have been obvious to a person of ordinary skill in the art that the ink graphic fabric layer of Nam would be capable to perform as intended, that is to conform to a multidimensional product configuration and retain image clarity.  The references are silent with respect to the fabric layer including a material as recited in the claim.  Chen discloses a material used for a golf club grip, the material including cotton (abstr., 0015, 0028).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the fabric layer of Nam of cotton, as cotton is known in the art of golf club grip materials.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobe, in view of Nam, and further in view of Knapton (US 2003/0213115 A1).
With respect to claim 13, Kobe and Nam teach the material of claim 12.  Kobe discloses that the exterior polymeric film layer has a bonding property (0028), but the references are silent with respect to an adhering agent as recited in the claim.  Knapton discloses a material for a golf club grip (abstr., 0003), wherein the layers of the material are attached to each other with an adhesive (0037).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the material according to Kobe and Nam with an adhesive to enhance the bond between the exterior polymeric film layer and the ink graphic fiber layer, 

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobe, in view of Nam, and further in view of Chadwick et al. (US 6652941 B1) (“Chadwick”).
With respect to claim 15, Kobe and Nam teach the material of claim 1.  The references are silent with respect to the exterior polymeric film layer including a geometric pattern as recited in the claim.  Chadwick discloses a material suitable to form a grip element (abstr.) the material comprising at least two bonded layers (col. 2, lines 18-26, col. 7, lines 31-32), wherein the exterior layer comprises a predetermined geometric pattern having a size and shape that provides a cushioning effect to the material (col. 4, lines 26-42, 63-67, col. 5, lines 46-67, col. 6, lines 1-33).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the exterior polymeric film layer of Kobe a geometric pattern as disclosed in Chadwick to provide a cushioning property to the laminate material. 
With respect to claim 16, Kobe and Nam teach the material of claim 14.  The references are silent with respect to the at least one exterior polymeric film layer including a geometric pattern as recited in the claim.  Chadwick discloses a material suitable to form a grip element (abstr.) the material comprising at least two bonded layers (col. 2, lines 18-26, col. 7, lines 31-32), wherein the exterior layer comprises a predetermined geometric pattern having a size and shape that provides a cushioning effect to the material (col. 4, lines 26-42, 63-67, col. 5, lines 46-67, col. 6, lines 1-33).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the at least one exterior polymeric film layer of Kobe a geometric pattern as disclosed in Chadwick to provide a cushioning property to the laminate material. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobe, in view of Nam, and further in view of Gazeley (US 2007/0219015 A1).
With respect to claim 17, Kobe and Nam teach the material of claim 5, but are silent as to a thermoformed retaining member as recited in the claim.  The Examiner notes there is no thermoformed retaining member configured to retain the laminate material on the golf club or another article listed in the claim being disclosed in the Specification, as discussed above in the 112(a) rejections’ section above.  The Specification discloses caps providing protection and identification for the golf grip.  Gazeley discloses a golf club grip (abstr.) comprising a cap – element 4 – at the end of the grip (abstr. 0035, Figs. 1, 3, 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the material of Kobe and Nam a cap attached at the end of the material of Kobe and Nam as it is known in the art of the golf club grips to include a cap at the end of the grip as shown in Gazely.  Since the references include all of the elements of the material of claim 17, it would be expected that the material according to the references is capable to perform as intended, that is to retain the laminate material on the golf club.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783